                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                          )
 MICHAEL MCCARTHY, et al.,                                )
                                                          )   CIVIL ACTION NO.
                               Plaintiffs,                )   1:20-cv-10701-DPW
                                                          )
               v.                                         )   PRELIMINARY EQUITABLE
                                                          )   RELIEF REQUESTED
 CHARLES D. BAKER, et al.,                                )
                                                          )
                               Defendants.                )
                                                          )

                      DECLARATION OF DAVID D. JENSEN, ESQ.

       I, David D. Jensen, declare as follows:

       1.     I am counsel for Plaintiffs in the above-captioned matter. I submit this declaration

to authenticate various documents cited in the McCarthy Plaintiffs’ Opposition and Reply Brief.

I am over 18 years of age and am competent to testify on my own behalf.

       2.     Attached as Exhibit 1 is a true and correct copy of an article entitled “Covid-19

Live Updates: Lockdowns Return to Oregon and New Mexico” downloaded from the

New York Times website (www.nytimes.com) at 4:24 p.m. on November 13, 2020. The

content of this webpage is dynamic, so it does not particularly help to provide a link.

       3.     Attached as Exhibit 2 is a true and correct copy of COVID-19 Executive Order

No. 54, dated November 2, 2020. I downloaded this from the following website maintained by

the Commonwealth of Massachusetts: https://www.mass.gov/doc/covid-19-order-54/download.

       I affirm all of the foregoing statements under the penalty of perjury under the laws of the
       United States of America.

Dated: November 16, 2020

                                                 /s/ David D. Jensen
                                                 David D. Jensen, Esq.
                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on Nov. 16, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.




                                                -2-
